


AMENDMENT No. 6 TO TERM NOTE




This Amendment to the Term Note (“Amendment No. 6”) is dated April 11, 2016 by
and among SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk
Street, Suite 415, Lowell, MA 01854 (the “Borrower”) and EssigPR, Inc., a Puerto
Rico corporation and Joe Daly (the “Lender”).




WHEREAS, the Borrower and Lender are parties to that certain Term Note dated
October 1, 2014 which was amended through an agreement dated April 2, 2015
(“Amendment”) and on July 15, 2015 (“Amendment No. 2”) and on October 16, 2015
(“Amendment No. 3”) and on November 30, 2015 (“Amendment No. 4”) and on January
8, 2016 (“Amendment No. 5”);




WHEREAS, the Term Note, as amended, is due and payable in full on April 10,
2016; and




WHEREAS, the Borrower and Lender have agreed to extend the due date an
additional three months to July 10, 2016 or such earlier time as may be mutually
agreed between the parties.




NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:




1.

Term. Section 6. entitled “Term.” of the Term Note, as amended, shall be amended
by changing the due date from April 10, 2016 to July 10, 2016.




All other terms and conditions detailed in the Term Note, as amended, shall
remain unchanged.




BORROWER

LENDER

SofTech, Inc.

EssigPR, Inc.













By: /s/ Joseph P. Mullaney                          

By: /s/ Joseph P. Daly                              







Its: CEO                                                       

Its: CEO                                                    







Date: April 11, 2016                                    

Date: April 11, 2016                                 



